UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2208


ADRIAN MARION SMITH,

                Plaintiff – Appellant,

          v.

BRIDGESTONE NORTH AMERICA TIRE OPERATIONS LLC; FORD MOTOR
COMPANY; RICHARDSON PATRIC WESTBROOK & BRICKMAN LLC LAW
FIRM; TERRY E. RICHARDSON, JR., Attorney; DONNIE HOWARD;
EDWARD   J.  WESTBROOK,   Attorney;  MICHAEL J. BRICKMAN,
Attorney; CHARLES W. PATRIC, JR., Attorney,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:10-cv-01757-MBS)


Submitted:   March 31, 2011                 Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrian Marion Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Adrian Marion Smith appeals from the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his civil action without prejudice and for lack of

jurisdiction.       We   have   reviewed    the    record   and    find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        Smith v. Bridgestone North America Tire

Operations, LLC, No. 1:10-cv-01757-MBS (D.S.C. Oct. 14, 2010).

We   dispense   with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                    2